UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7405


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AVERY DEMOND JETER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:07-cr-00695-GRA-1; 7:11-cv-70099-GRA)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Avery Demond Jeter, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Avery      Demond    Jeter      seeks      to    appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The    order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2006).             A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this    standard        by         demonstrating          that

reasonable       jurists       would    find     that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies      relief      on     procedural       grounds,        the       prisoner        must

demonstrate      both     that    the    dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently        reviewed       the    record       and    conclude       that

Jeter has not made the requisite showing.                      Accordingly, we deny

a    certificate     of      appealability      and    dismiss       the    appeal.         We

dispense     with    oral       argument     because         the     facts    and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3